Title: From Thomas Jefferson to William Cabell Rives, 3 December 1825
From: Jefferson, Thomas
To: Rives, William Cabell


                        Dear Sir
                        
                            Monticello
                            Dec. 3. 25.
                        
                    In answer to the enquiries in your favor of Nov. 30. I have to say that no other application to Congress is proposed but that  explained in my letter to you, thro’ our delegates in both houses, with respect to the 305. D 68 paid on the former importation, I did not mean to ask a refunding of it directly. but I thought, that if, as I expected, the duties should be remitted as well on what was ordered before the new Tariff as after it, the remission of the 305.68 was so obviously on the same ground that it would be thrown in of course, without our having appeared over greedy wishing you a peaceable and pleasant campaign, I pray you to be assured of my great friendship and respect.
                        Th: Jefferson
                    